By the Court.

-Warner, J.
delivering the opinion.
[1.] The question made by the record in this case, is, whether *167one partner, after the dissolution of the copartnership, can bind bis copartner by a new contract, for tbe payment of a pre-existing copartnership debt.
That after tbe dissolution of a copartnership, one copartner cannot bind tbe other by indorsing a note in the copartnership name, is, we think, well settled, both upon principle and authority; and that the note so indorsed, is in payment of a debt due by the copartnership, makes no difference. Lyon on Partnership, 274. Sanford vs. Mickles & Forman, 4 Johns. Rep. 224. Hackley vs. Patrick, 3 Johns. Rep. 528. Foltz vs. Powrie & Dawson, 2 Dessaussure’s Eq. Rep. 40. In Bell vs. Morrison, 1 Peters’ Rep. 352, it was held that a dissolution of a copartnership, puts an end to the authority of one partner, to bind the other ; it operates as a revocation-1 of all power to create new contracts, and the Court below did not err in rejecting the testimony offered, and ruling that Chastain was not bound by the indorsement made by Harvey, in the name of the partnership, after its dissolution. ^ Let the judgment of the Court below be affirmed.